CONSULTING AGREEMENT




THIS AGREEMENT is dated for reference the 27th day of November, 2012.




BETWEEN:




Appiphany Technologies Holdings Corp., a Nevada corporation, with an address at
P.O. Box 21101 Orchard Park, Kelowna, British Columbia, Canada, V1Y 9N8;




(the "Company")




AND:




Jon Trump, an individual with an address at 3636 Jamison Park Dr Apex, NC 27539.




(the "Contractor")




WHEREAS:




A.

The Company desires to retain the Contractor to provide services (the
"Services") as a business consultant, in regards to the Company's ongoing
development and marketing of its technology; and




B.

The Contractor has agreed to provide the Services to the Company on the terms
and conditions of this Agreement.




NOW THEREFORE THIS AGREEMENT WITNESSES that in Consideration

of the mutual covenants and promises set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each, the parties hereto agree as follows:




ARTICLE 1

APPOINTMENT AND AUTHORITY OF

CONTRACTOR




1.1

Appointment of Contractor. The Company hereby appoints the Contractor to perform
the Services for the benefit of the Company as hereinafter set forth, and the
Company hereby authorizes the Contractor to exercise such powers as provided
under this Agreement. The Contractor accepts such appointment on the terms and
conditions herein set forth.




1.2

Performance of Services. The Services hereunder have been and shall continue to
be provided on the basis of the following terms and conditions:




(a)

the Contractor shall report directly to the Chief Finanical Officer and/or
President of the Company;




(b)

the Contractor shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder, including the Services, are to the
satisfaction of that Company, acting reasonably, and the Contractor shall
provide any other services no specifically mentioned herein, but which by reason
of the Contractor's capability that Contractor knows or ought to know to be
necessary to ensure that the best interests of the Company are maintained; and




(c)

the Company shall report the results of the Contractor's duties hereunder as may
be requested by the Company from time to time.





1




--------------------------------------------------------------------------------



1 .3

Authority of Contractor. The Contractor shall have no right or authority,
express or implied, to commit or otherwise obligate the Company in any manner
whatsoever except to the extent specifically provided herein or specifically
authorized in writing by the Company.




1.4

Independent Contractor. In performing the Services, the Contractor shall be an
independent contractor and not an employee or agent of the Company, except that
the Contractor shall be the agent of the Company solely in circumstances where
the Contractor must be the agent to carry out its obligations as set forth in
this Agreement. Nothing in this Agreement shall be deemed to require the
Contractor to provide the Services exclusively to the Company and the Contractor
hereby acknowledges that the Company is not required and shall not be required
to make any remittances and payments required of employers by statute on the
Contractor's behalf and the Contractor or any of its agents shall not be
entitled to the fringe benefits provided by the Company to its employees.




ARTICLE 2

CONTRACTOR'S AGREEMENTS




2.1

Regulatory Compliance. The Contractor agrees to comply with all applicable
securities legislation and regulatory policies. in relation to providing the
Services, including but not limited to US, Canadian, and German securities laws
and the policies of the British Columbia Securities Commission as well as the US
Securities and Exchange Commission and the German Securities Commission.




2.2

Prohibition Against Insider Trading. The Contractor hereby acknowledges that the
Contractor is aware, and further agrees that the Contractor will advise those of
its directors, officers, employees and agents who may have access to
Confidential Information, that Canadian and US securities laws prohibit any
person who has material, non-public information about a company from purchasing
or selling securities of such a company or from communicating such information
to any other person under circumstances in which it is reasonably foreseeable
that such person is likely to purchase or sell such securities.




ARTICLE 3

COMPANY'S AGREEMENTS




3.1

Compensation. The compensation for agreeing to enter into this agreement and
providing the Services shall be the issuance by the Company of a total of
300,000 shares of the Company's common stock previously registered on a Form S-8
and valued at $0.01 per share.




3.2

Information. Subject to the terms of this Agreement, including without
limitation Article 5 hereof, and provided that the Contractor agrees that it
will not disclose any material non-public information to any person or entity,
the Company shall make available to the Contractor such information and data and
shall permit the Contractor to have access to such documents as are reasonably
necessary to enable it to perform the Services under this Agreement. The Company
also agrees that it will act reasonably and promptly in reviewing materials
submitted to it from time to time by the Contractor and inform the Contractor of
any material inaccuracies or omissions in such materials.




ARTICLE 4

DURATION, TERMINATION AND DEFAULT




4.1

Effective Date. This Agreement shall become effective as of the date written
above (the "Effective Date"), and shall for a period of three months, (the
"Term"), renewable at the option of the parties or until earlier terminated
pursuant to the terms of this Agreement.








2




--------------------------------------------------------------------------------



4.2

Termination. Without prejudicing any other rights that the Company may have
hereunder or at law or in equity, the Company may terminate this Agreement
immediately upon delivery of written notice to the Contractor if:




(a)

the Contractor breaches section 2.1 of this Agreement;




(b)

the Contractor breaches any other material term of this Agreement and such
breach is not cured to the reasonable satisfaction of the Company within thirty
(30) days after written notice describing the breach in reasonable detail is
delivered to the Contractor;




(c)

 the Company acting reasonably determines that the Contractor has acted, is
acting or is likely to act in a manner detrimental to the Company or has
violated or is likely to violate the confidentiality of any information as
provided for in this Agreement;




(d)

the Contractor is unable or unwilling to perform the Services under this
Agreement in a timely fashion, or




(e)

the Contractor commits fraud, serious neglect or misconduct in the discharge of
the Services.




4.3

Duties Upon Termination. Upon termination of this Agreement for any reason, the
Contractor shall upon receipt of all sums due and owing, promptly deliver all
documents pertaining to the Company or this Agreement, including but not limited
to, all books of account, correspondence and contracts, provided that the
Contractor shall be entitled thereafter to inspect, examine and copy all of the
documents which it delivers in accordance with this provision at all reasonable
times upon three (3) days' notice to the Company.




4.4

Compensation of Contractor on Termination. Upon termination of this Agreement,
the Contractor shall be entitled to receive as its full and sole compensation in
discharge of obligations of the Company to the Contractor under this Agreement
all sums due and payable under this Agreement to the date of termination and the
Contractor shall have no right to receive any further payments; provided,
however, that the Company shall have the right to offset against any payment
owing to the Contractor under this Agreement any damages, liabilities, costs or
expenses suffered by the Company by reason of the fraud, negligence or willful
act of the Contractor, to the extent such right has not been waived by the
Company.







ARTICLE 5

CONFIDENTIALITY AND NON-COMPETITION




5.1

Maintenance of Confidential Information. The Contractor acknowledges that in the
course of its appointment hereunder the Contractor will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company, it's mineral properties, or
its respective affiliates, associates or customers (the "Confidential
Information"). For the purposes of this Agreement, "Confidential Information"
includes, without limitation, any and all Developments (as defined herein),
trade secrets, inventions, innovations, techniques, processes, formulas,
drawings, designs, products, systems, creations, improvements, documentation,
data, specifications, technical reports, customer lists, supplier lists,
distributor lists, distribution channels and methods, retailer lists, reseller
lists, employee information, financial information, sales or marketing plans,
competitive analysis reports and any other thing or information whatsoever,
whether copyrightable or uncopyrightable or patentable or unpatentable. The
Contractor acknowledges that the Confidential Information constitutes a
proprietary right, which the Company is entitled to protect. Accordingly the
Contractor covenants and agrees that during the Term and thereafter until such
time as all the Confidential Information becomes publicly known and made
generally available through no action or inaction of the Contractor, the
Contractor will keep in strict confidence the Confidential Information and shall
not, without prior written consent of the Company in each instance, disclose,
use or otherwise disseminate the Confidential Information, directly or
indirectly, to any third party.





3




--------------------------------------------------------------------------------




5.2

Exceptions. The general prohibition contained in Section 5.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:




(a)

is available to the public generally in the form disclosed;




(b)

becomes part of the public domain through no fault of the Contractor;




(c)

is already in the lawful possession of the Contractor at the time of receipt of
the Confidential Information; or




(d)

is compelled by applicable law to be disclosed, provided that the Contractor
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.




5.3

Developments. Any information, data, work product or any other thing or
documentation whatsoever which the Contractor, either by itself or in
conjunction with any third party, conceives, makes, develops, acquires or
acquires knowledge of during the Contractor's appointment with the Company or
which the Contractor, either by itself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
"Developments") during the Term or at any time thereafter during which the
Contractor is engaged by the Company that is related to the business of the
Company shall automatically form pal1 of the Confidential Information and shall
become and remain the sole and exclusive property of the Company. Accordingly,
the Contractor does hereby irrevocably, exclusively and absolutely assign,
transfer and convey to the Company in perpetuity all worldwide right, title and
interest in and to any and all Developments and other rights of whatsoever
nature and kind in or arising from or pertaining to all such Developments
created or produced by the Contractor during the course of performing this
Agreement, including, without limitation, the right to effect any registration
in the world to protect the foregoing rights. The Company shall have the sole,
absolute and unlimited right throughout the world, therefore, to protect the
Developments by patent, copyright, industrial design, trademark or otherwise and
to make, have made, use, reconstruct, repair, modify, reproduce, publish,
distribute and sell the Developments, in whole or in part, or combine the
Developments with any other matter, or not use the Developments at all, as the
Company sees fit.




5.4

Protection of Developments. The Contractor does hereby agree that, both before
and after the termination of this Agreement, the Contractor shall perform such
further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section 5.3 hereof. If the Company is for
any reason unable, after reasonable effort, to secure execution by the
Contractor on documents needed to effect any registration or to apply for or
prosecute any right or protection relating to the Developments, the Contractor
hereby designates and appoints the Company and its duly authorized officers and
agents as the Contractor's agent and attorney to act for and in the Contractor's
behalf and stead to execute and file any such document and do all other lawfully
permitted acts necessary or advisable in the opinion of the Company to effect
such registration or to apply for or prosecute such right or protection, with
the same legal force and effect as if executed by the Contractor.




5.5

Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Contractor of any of the provisions contained in
this Article 5 will result in immediate and irreparable damage to the Company
and that the Company could not adequately be compensated for such damage by
monetary award alone. Accordingly, the Contractor agrees that in the event of
any such violation or threatened violation, the Company shall, in addition to
any other remedies available to the Company at law or in equity, be entitled as
a matter of right to apply to such relief by way of restraining order, temporary
or permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper. .





4




--------------------------------------------------------------------------------




5.6

Reasonable Restrictions. The Contractor agrees that all restrictions in this
Article 5 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Contractor.




ARTICLE 6

DEVOTION TO CONTRACT




6.1

Devotion to Contract. During the term of this Agreement, the Contractor shall
devote sufficient time, attention, and ability to the business of the Company,
and to any associated company, as is reasonably necessary for the proper
performance of the Services pursuant to this Agreement. Nothing contained herein
shall be deemed to require the Contractor to devote its exclusive time,
attention and ability to the business of the Company. During the term of this
Agreement, the Contractor shall, and shall cause each of its agents assigned to
performance of the Services on behalf of the Contractor, to:




(a)

at all times perform the Services faithfully, diligently, to the best of its
abilities and in the best interests of the Company; .




(b)

devote such of its time, labour and attention to the business of the Company as
is necessary for the proper performance of the Services hereunder; and




(c)

 refrain from acting in any manner contrary to the best interests of the Company
or contrary to the duties of the Contractor as contemplated herein.







6.2

Other Activities. The Contractor shall not be precluded from acting in a unction
similar to that contemplated under this Agreement for any other person, firm or
company.




ARTICLE 7

MISCELLANEOUS




7.1

Notices. All notices required or allowed to be given under this Agreement shall
be made either personally by delivery to or by facsimile transmission to the
address as set forth on the first page 01 this Agreement or to such other
address as may be designated from time to time by such party in writing.




7.2

Independent Legal Advice. The Contractor acknowledges that:




(a)

this Agreement was prepared by the W.L. Macdonald Law Corporation for the
Company;




(b)

W.L. Macdonald Law Corporation received instructions from the Company and does
not represent the Contractor in regards to this Agreement;




(c)

the Contractor has been requested to obtain its own independent legal advice on
this Agreement prior to signing this Agreement;




(d)

the Contractor has been given adequate time to obtain independent legal advice;




(e)

by signing this Agreement, the Company confirms that he fully understands this
Agreement; and




(f)

by signing this Agreement without first obtaining independent legal advice, the
Contractor waives its right to obtain independent legal advice.




7.3

Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.





5




--------------------------------------------------------------------------------




7.4

Entire Agreement. As of from the date hereof, any and all previous agreements,
written or oral between the patties hereto or on their behalf relating to the
appointment of the Contractor by the Company are null and void. The parties
hereto agree that they have expressed herein their entire understanding and
agreement concerning the subject matter of this Agreement and it is expressly
agreed that no implied covenant, condition, term or reservation or prior
representation or warranty shall be read into this Agreement relating to or
concerning the subject matter hereof or any matter or operation provided for
herein.




7.5

Further Assurances. Each party hereto will promptly and duly execute and deliver
to the other party such further documents and assurances and take such further
action as such other party may from time to time reasonably request in order to
more effectively carry out the intent and purpose of this Agreement and to
establish and protect the rights and remedies created or intended to be created
hereby.




7.6

Waiver. No provision hereof shall be deemed waived and no breach excused, unless
such waiver or consent excusing the breach is made in writing and signed by the
party to be charged with such waiver or consent. A waiver by a party of any
provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.




7.7

Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.




7.8

Assignment. Except as herein expressly provided, the respective rights and
obligations 01 the Contractor and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Contractor and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.




7.9

Severability. In the event that any provision contained in this Agreement shall
be declared invalid, illegal or unenforceable by a court or .other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.




7.10

Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.




7.11

Number and Gender. Wherever the singular or masculine or neuter is used in this
Agreement, the same shall be construed as meaning the plural or feminine or a
body politic or corporate and vice versa where the context so requires.




7.12

Time. Time shall be of the essence of this Agreement. In the event that any day
on or before which any action is required to be taken hereunder is not a
business day, then such action shall be required to be taken at or before the
requisite time on the next succeeding day that is a business day. For the
purposes of this Agreement, "business day" means a day which is not Saturday or
Sunday or a statutory holiday in British Columbia, Canada.




7.13

 Enurement. This Agreement is intended to bind and enure to the benefit of the
Company, its successors and assigns, and the Contractor and the personal legal
representatives of the Contractor.




7.14

Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.




7.15

Currency. Unless otherwise provided, all dollar amounts referred to in this
Agreement are in lawful money of the country of the United States of America.





6




--------------------------------------------------------------------------------




7.16

Electronic Means. Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the effective date of this Agreement.




7.17

Proper Law. This Agreement will be governed by and construed in accordance with
the law of British Columbia. The parties hereby attorn to the jurisdiction of
the Courts in the Province of British Columbia.







IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year firs above written.




APPIPHANY TECHNOLOGIES HOLDINGS CORP.













/s/ Jesse Keller

 

/s/ Jon Trump

Jesse Keller

 

Jon Trump

Director, President & CEO

 

 

















7


